          Case 1:20-cv-01158-NONE-EPG Document 21 Filed 01/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                EASTERN DISTRICT OF CALIFORNIA

 8
       ANGELA HARRIS,                                    Case No. 1:20-cv-01158-NONE-EPG
 9
                     Plaintiff,
10                                                       ORDER RE: DISMISSAL DOCUMENTS
              v.
11
       CONCORD SERVICING CORPORATION,
12     et al.,

13                   Defendants.

14

15          On October 2, 2020, Plaintiff filed a notice of settlement with Defendant Equifax

16    Information Services, LLC. (ECF No. 13.) Pursuant to the notice of settlement, on October 9,

17    2020, the Court directed the parties to file appropriate dismissal documents no later than

18    December 15, 2020. (ECF No. 15.) To date, the parties have not filed any dispositional papers

19    regarding Equifax Information Services, LLC.

20          Accordingly, IT IS HEREBY ORDERED that, within seven days of entry of this Order,

21    the parties shall either (1) submit appropriate dismissal documents; or (2) file a status report

22    addressing whether there is good cause to extend the time for filing dispositional papers

23     pursuant to Local Rule 160(b).
     IT IS SO ORDERED.
24

25      Dated:     January 3, 2021                             /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
